Citation Nr: 0524921	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  99-11 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for low back strain with periodic pain, prior to 
September 13, 2002.

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral intervertebral degenerative disc disease, from 
September 13, 2002.  


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel








INTRODUCTION

The veteran had active service from June 1994 to June 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  The claims folder was 
subsequently transferred to the RO in Winston-Salem, North 
Carolina in January 2001 as the veteran had relocated to that 
area.  

The veteran's increased rating claims were previously before 
the Board, and in October 2000, June 2003, and October 2003 
remands, they were returned to the RO for additional 
development.  That development has been completed and the 
claims are once again before the Board for appellate review.  

The Board notes that the veteran requested a personal hearing 
in June 1999.  She was notified of the date, time, and 
location of that hearing by a VA letter dated in August 1999.  
The veteran withdrew her request for a hearing in August 1999 
and there are no other outstanding hearing requests of 
record.

Of note, the Board finds that the September 13, 2002 
effective date assigned by the RO for a 40 percent disability 
rating for lumbosacral intervertebral degenerative disc 
disease was assigned in error.  In the March 2003 
supplemental statement of the case, the RO asserted that the 
veteran's increased 40 percent disability rating was 
effective from September 13, 2002, "the date of the VA MRI 
study indicating the presence of intervertebral disc 
syndrome."  Following a review of the claims file, the Board 
notes that the VA MRI study was actually dated September 13, 
2001.  As noted in the reasons and bases of this decision, a 
40 percent disability rating for lumbosacral intervertebral 
degenerative disc disease is granted from September 13, 2001.  




FINDINGS OF FACT

1.  Prior to September 13, 2001, the veteran's low back 
strain has not been manifested by moderate limitation of 
motion, moderate intervertebral disc syndrome with recurring 
attacks, or lumbosacral strain with muscle spasm on extreme 
forward bending, or unilateral loss of lateral spine motion 
in a standing position.  

2.  From September 13, 2001, the veteran's low back disorder 
was manifested by lumbosacral intervertebral degenerative 
disc disease.  

3.  After September 13, 2001, the veteran's low back disorder 
has not been manifested by pronounced intervertebral disc 
syndrome with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  

4.  The veteran failed to report for a VA examination for 
lumbosacral intervertebral degenerative disc disease in March 
2005 without good cause.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 10 percent for low back strain prior to September 
13, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West. 2002); 38 C.F.R. §§ 4.1-4.14, 4.71a, 
Diagnostic Codes 5292-5295 (2002).

2.  The schedular criteria for a 40 percent disability rating 
for lumbosacral intervertebral degenerative disc disease, 
from September 13, 2001, have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1-4.14, 
4.71a, Diagnostic Codes 5292-5295 (2002). 

3.  The schedular criteria for a rating in excess of 40 
percent for lumbosacral intervertebral degenerative disc 
disease, from September 13, 2001, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.655, 4.1-4.14, 4.71a, Diagnostic Codes 5292-5295 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well grounded.  
Cf.  38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in a March 1999 letter and rating 
decision of the evidence needed to substantiate her claims, 
and she was provided an opportunity to submit such evidence.  
Moreover, in a June 1999 statement of the case and 
supplemental statements of the case issued in February 2000, 
May 2002, December 2002, March 2003, July 2003, and May 2005, 
the RO notified the veteran of regulations pertinent to 
increased rating claims, informed her of the reasons why her 
claims had been denied, and provided her additional 
opportunities to present evidence and argument in support of 
her claims.  

In a June 2003 letter, the veteran was informed of VA's duty 
to obtain evidence on her behalf.  She was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of her duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  The Board also finds that the veteran was 
essentially informed that she could either submit or ask VA 
to obtain any evidence that she wanted considered in 
connection with her claims.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (indicating that the "fourth element" 
of the notice requirement as set forth in 38 C.F.R. § 
3.159(b)(1) required VA to request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)").

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Service medical records have been received, as have 
VA outpatient treatment and examination reports. 

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (RO 
or AOJ) decision on a claim for VA benefits.  In this case, 
the March 1999 RO decision was made prior to November 9, 
2000, the date the VCAA was enacted and the veteran did not 
receive VCAA notice until June 2003.  In such instances, the 
Court held that when notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice specifically complying with § 5103(a) or 
3.159(b)(1) because an initial RO adjudication had already 
occurred.  Instead, the appellant has the right to VCAA 
content-complying notice and proper subsequent VA process.  
Pelegrini at 22, 23.  VA must provide notice, consistent with 
the requirements of § 5103(a), 3.159(b), and Quartuccio, 
supra, that informs the veteran of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, that the veteran is to 
provide, and that the veteran provide any evidence in her 
possession that pertains to the claims.  The Board finds that 
the veteran received such notice in June 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was also harmless error.  While 
the notice provided to the veteran in June 2003 was not given 
prior to the March 1999 RO adjudication of the claim, the 
notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and the July 
2003 and May 2005 supplemental statements of the case 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim, and to respond to VA notices. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions; service medical 
records; and VA outpatient treatment and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2004).  In addition, a disability rating 
may require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential in determining the 
level of current impairment that the disability is considered 
in the context of the entire recorded history.  See 38 C.F.R. 
§ 4.1 (2004).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

The veteran is currently assigned a 10 percent disability 
rating for low back strain prior to September 13, 2002 under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295, 
and a 40 percent disability rating for lumbosacral 
intervertebral degenerative disc disease from September 13, 
2002, under the provisions of 38 C.F.R. §  4.71a, Diagnostic 
Code 5293 (2002).  The veteran contends that her low back 
disorder is more disabling than currently evaluated and she 
has appealed for increased ratings.

The veteran's low back strain was initially evaluated under 
Diagnostic Code 5295 for lumbosacral strain.  That diagnostic 
code contemplates a 10 percent disability rating for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent disability rating is warranted for muscle spasms on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent disability 
rating is assigned for severe lumbosacral strain with listing 
of whole side to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  See 38 C.F.R. 
§ 4.71a (2002).

The Board notes that substantive changes have been made to 
the schedular criteria for evaluating disorders of the spine 
effective September 23, 2002 and effective September 26, 
2003.  See 67 Fed. Reg. 54345-54349 (August 22, 2002); 68 
Fed. Reg. 51454-51458 (August 27, 2003).  VA's Office of 
General Counsel has determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-00.  As such, only the prior 
schedular criteria will be reviewed for the issue of 
entitlement to a rating in excess of 10 percent for low back 
strain with periodic pain, prior to September 13, 2001.

The prior version of Diagnostic Code 5293 provides a 10 
percent evaluation for mild intervertebral disc syndrome; a 
20 percent evaluation for moderate intervertebral disc 
syndrome with recurring attacks; a 40 percent evaluation for 
severe intervertebral disc syndrome, featuring recurring 
attacks with intermittent relief; and a 60 percent evaluation 
for pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc, with little intermittent relief.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 10 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least one week but less than two weeks during 
the past 12 months; a 20 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least two weeks but less than four weeks during the past 12 
months; a 40 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least four weeks but less than six weeks during the past 12 
months; and a 60 percent evaluation is assigned with 
incapacitating episodes of having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. § 
4.71a, Diagnostic Code 5293, as amended by 67 Fed. Reg. 
54345-54349 (August 22, 2002).

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.  Note (1).  When 
evaluating on the basis of chronic manifestations, evaluate 
orthopedic disabilities using evaluation criteria for the 
most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  Note (2).  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id.  Note (3).

Diagnostic Code 5292 is also for consideration in the present 
case.  A 10 percent disability rating is warranted for slight 
limitation of motion of the lumbar spine; a 20 percent 
disability rating is provided for moderate limitation of 
motion of the lumbar spine; and a 40 percent disability 
rating is assigned for severe limitation of motion.  See 38 
C.F.R. § 4.71a (2002).

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2004).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45.

1.  Evaluation prior to September 13, 2001

The veteran is currently assigned a 10 percent disability 
rating for low back strain prior to September 13, 2001, under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5295.  
The veteran contends that her low back disorder is more 
disabling than currently evaluated and she has appealed for 
increased ratings.

The veteran's service medical records document complaints of 
low back pain beginning in approximately February 1995.  She 
denied prior trauma or strain to the back.  In December 1995, 
it was noted that the veteran had a car accident two years 
prior that had caused her back pain.  In April 1996, an 
examiner indicated that it was doubtful that the veteran's 
low back pain had disc involvement, spondylolisthesis, or 
spondylolysis.  An April 1996 X-ray of the veteran's 
lumbosacral spine showed no evidence of fracture, bone 
destruction, or subluxation.  There was also no evidence of 
spondylolysis, and intervertebral disc spaces were normal.  
On her April 1997 Report of Medical History and Report of 
Medical Examination, it was noted that the veteran had 
"recurrent back pain."  During service she was diagnosed 
with mechanical low back pain without spasm and mild back 
strain.  

At her January 1998 VA examination, the veteran stated that 
her low back pain occurred intermittently and was located in 
the mid to lower section of her back without radiation to the 
legs.  She indicated that the pain occurred approximately 10 
times per month, depending on her physical activity, and was 
at a 7 to 8 level on a scale of 1 to 10.  She also asserted 
that the pain lasted for 2 days before resolving.  She denied 
bowel or bladder involvement related to her back pain, as 
well as weakness, stiffness, lack of endurance, or 
fatigability.  The veteran also stated that she did not lose 
range of motion due to her back pain.  Upon physical 
examination, the veteran's lumbar spine had a full range of 
motion without pain, though some tenderness was observed with 
palpation over the lumbar spine.  There was no objective 
evidence of motion pain, spasm, and weakness.  Strength 
testing was 5/5 in both her upper and lower extremities.  
Sensation was intact in all four extremities.  Deep tendon 
reflexes were symmetric at 2+/4 in all areas with toes 
downgoing.  Straight leg raising and Lasegue's sign were 
negative bilaterally.  Ultimately, the veteran was diagnosed 
with low back strain with periodic low back pain.  

A March 1998 X-ray of the veteran's lumbar spine revealed 
mild disc space narrowing at L5-S1.  A developmental or 
congenital deformity was also observed in the lumbar spine at 
L4 and L5, as was minimal retrolisthesis at L1-2.  It was 
noted that very early spondylolisthesis was possible.  The 
examiner indicated that there may be some degenerative 
changes in the lower lumbar spine involving the facet joints.  

At her February 1999 VA examination, the veteran reported 
more frequent back spasms and weakness since her prior VA 
examination.  She stated that her back pain was an "intense 
tightening" and occurred intermittently from 5 to 7 days per 
week at a level of 7 to 8 out of 10.  The veteran did not 
complain of flare-ups and the examiner asserted that he did 
not observe a flare-up so he was unable to state with any 
degree of medical certainty what changes in functional 
limitation would be present if and when the veteran had a 
period of flare-up in the lumbosacral spine.  Upon physical 
examination, the examiner reported that he did not believe 
the veteran was being compliant with range of motion testing.  
He observed discrepancies between her demonstrated physical 
abilities and physical behavior as she sat in the waiting 
room prior to her examination.  While in the waiting room, 
the veteran was observed walking and moving freely and easily 
without a limp, stiffness, or other abnormality.  When asked 
to come into the examination room, she had difficulty getting 
out of her chair.  In addition, her range of motion testing 
was quite varied depending on whether the veteran was 
distracted or concentrating. Ultimately, the examiner stated 
that he could not report the residuals of the veteran's back 
problem due to "inconsistency and lack of compliance."  The 
examiner also commented that he found no actual physical 
evidence of low back strain.  

A February 1999 X-ray of the veteran's lumbar spine showed 
that the intervertebral disc spaces and vertebral body 
heights were maintained.  No evidence of spondylolisthesis 
was seen.  Some congenital variations were also observed in 
the lumbar spine.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that an initial 
evaluation in excess of 10 percent is not warranted for the 
veteran's low back strain prior to September 13, 2001.  

The evidence of record prior to September 13, 2001 includes 
VA examination reports dated in January 1998 and February 
1999, as well as radiology records.  Based on those findings, 
the Board finds that the veteran's low back strain has not 
been manifested by moderate limitation of motion, moderate 
intervertebral disc syndrome with recurring attacks, or 
lumbosacral strain with muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  

As stated previously, the veteran's low back strain was rated 
as 10 percent disabling under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5295 prior to September 13, 2001.  
Under Diagnostic Code 5295, a rating in excess of 10 percent 
is warranted for lumbosacral strain with muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in a standing position.  The evidence of record has 
not shown that the veteran's low back strain has such 
symptoms.  While the veteran has complained of recurrent back 
pain, there is no evidence that her back disorder has been 
demonstrated by muscle spasm on extreme forward bending or 
loss of motion.  In January 1998, the veteran specifically 
stated that she had not lost range of motion in her back.  At 
that time, the VA examiner commented that her low back range 
of motion was "full" and without pain.  There was no 
objective evidence of pain, spasm, or weakness, and no 
postural abnormalities or fixed deformities.  In February 
1999, the veteran reported frequent back spasm and weakness 
prior to her examination.  However, the examiner was did not 
observe a flare-up of the veteran's disorder and he was 
unable to offer comments as to range of motion of the 
veteran's back due to her noncompliance.   

The Board also finds that no other diagnostic code affords 
the veteran a rating in excess of 10 percent for her low back 
strain prior to September 13, 2001.  As noted, the veteran's 
low back was not shown to have "moderate" limitation of 
motion, and there is no evidence that she had "moderate" 
intervertebral disc syndrome with recurring attacks.  The 
veteran's February 1999 X-ray report showed well-maintained 
intervertebral disc spaces and vertebral body heights.  A 
subsequent X-ray revealed only degenerative changes without 
disc herniation.  Further, relevant VA outpatient treatment 
records during this time period do not show sufficient 
findings to warrant an evaluation in excess of 10 percent 
prior to September 2001.  In addition, there is no evidence 
that the veteran had symptomatology associated with 
intervertebral disc syndrome prior to September 2001 that 
could be characterized as moderate with recurring attacks.  

The Board also finds that an evaluation higher than 10 
percent is not warranted for the veteran's low back strain 
prior to September 13, 2001, on the basis of functional loss 
due to pain, or on the basis of weakened movement, excess 
fatigability, or pain on movement.  See 38 C.F.R. §§ 
4.40, 4.45; see also DeLuca, supra.  The Board has considered 
the veteran's contentions that her lower back is productive 
of significant pain and weakness.  While the veteran has 
reported experiencing some pain and weakness, the Board finds 
that the evidence of record does not show additional 
functional impairment due to these factors sufficient to 
warrant a higher evaluation.  Notably, under Diagnostic Code 
5295, characteristic pain on motion is contemplated in the 
assigned 10 percent rating.  Thus, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 have been considered, but they do 
not provide a basis for an increased rating under these 
circumstances.  

Based on the foregoing, the Board finds that a preponderance 
of the evidence is against the veteran's increased rating 
claim, and that an initial rating in excess of 10 percent is 
not warranted for the veteran's low back strain prior to 
September 13, 2001.  Moreover, there is not such a state of 
equipoise of the positive evidence with the negative evidence 
to otherwise provide a basis for assigning a rating higher 
than 10 percent at this time.  See 38 U.S.C.A. § 5107(b) 
(West 2002).  

2.  Evaluation from September 13, 2001

As noted in the introduction of this decision, the Board 
notes that the effective date of September 13, 2002 assigned 
by the RO for a 40 percent disability rating for lumbosacral 
intervertebral degenerative disc disease was assigned in 
error.  Instead, the veteran's lumbosacral intervertebral 
degenerative disc disease was shown in a September 13, 2001 
VA MRI.  

A VA MRI dated September 13, 2001 showed early degenerative 
changes in the lumbar spine.  No large disc herniation was 
observed.  A separate MRI report indicated that there were 
mild degenerative changes of the discs at T8-9.  

At her November 2002 VA examination, the veteran complained 
of daily pain across her mid to lower back.  The pain 
increased with forward bending and lifting.  She reported 
numbness in her left lower extremity and sharp feelings and 
spasms in her back.  Upon examination, the veteran was 
observed to walk with a careful, short-stepping gait and 
without limp.  She had good posture and a well-formed 
muscular back, and was able to lift herself onto the 
examination table.  No observable scoliosis or deformity was 
seen and no tenderness was found directly over the vertebral 
column.  Sitting range of motion revealed 20 degrees of 
comfortable extension.  Bilateral lateral waist flexion was 
uncomfortable at 30 degrees on the left, but comfortable on 
the right.  Lumbar spine rotation was painful to 10 degrees 
on the left.  Right lumbar stretching was not painful to 20 
degrees.  The veteran had forward flexion to 20 degrees with 
pain at 40 degrees.  She had no observable pain on left 
straight leg raising left until 50 degrees.  No pain was seen 
on the right.  There were trace reflexes at the ankles, 
bilaterally, and brisk 2+ reflexes at the knees.  The 
examiner diagnosed the veteran with lumbosacral 
intervertebral degenerative disc disease and, per MRI, 
minimal degenerative changes of disc at T8 and T9 without 
evidence of disc herniation or bulging at that level.  The 
examiner noted that the veteran did not have observable 
weakness beyond that recorded by examiners and her 
coordination was good.  

Applying the above criteria to the facts in this case, the 
Board finds that an 40 percent evaluation for the veteran's 
lumbosacral intervertebral degenerative disc disease is 
warranted from September 13, 2001.  At her November 2002 VA 
examination, the veteran reported numbness in her left lower 
extremity and sharp feelings and spasms in her back.  In 
addition, lumbar spine rotation was painful to 10 degrees on 
the left.  The November 2002 VA examiner also diagnosed the 
veteran with lumbosacral intervertebral degenerative disc 
disease and, per MRI, minimal degenerative changes of disc at 
T8 and T9 without evidence of disc herniation or bulging at 
that level.  He indicated that the veteran's lumbosacral 
intervertebral degenerative disc disease was initially 
manifested on the VA MRI dated September 13, 2001.  Such 
findings are consistent with a 40 percent disability rating 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002).  

Applying the above criteria to the facts in this case, the 
Board also finds that an evaluation in excess of 40 percent 
for the veteran's lumbosacral intervertebral degenerative 
disc disease is not warranted from September 13, 2001.  

The clinical evidence from September 13, 2001 includes a VA 
examination report dated in November 2002 and VA outpatient 
treatment records.  Based on the findings included in those 
reports, the RO assigned a 40 percent disability rating for 
the veteran's low back disability from September 13, 2001, 
under the "old" provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  The evidence of record subsequent to 
September 13, 2001, does not reflect that the veteran's low 
back disability is manifested by pronounced intervertebral 
disc syndrome with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  

A 40 percent disability rating is the maximum evaluation 
afforded under Diagnostic Codes 5292 and 5295.  See 38 C.F.R. 
§ 4.71a (2002).  The Board has considered whether an 
evaluation in excess of 40 percent would be in order under 
the old criteria for Diagnostic Code 5293; however, such an 
increased rating is not warranted at this time.  Using the 
old criteria, the veteran's low back disorder does not 
warrant a rating in excess of 40 percent as the evidence of 
record has not shown pronounced intervertebral disc syndrome.  
The Board observes that the medical records as a whole show 
signs of intervertebral disc syndrome with recurring attacks 
and intermittent relief, but the evidence does not show 
symptomatology that more nearly approximates that of the 
higher 60 percent rating.

The Board has also determined that the veteran's low back 
disability also does not warrant a rating in excess of 40 
percent under the new criteria for Diagnostic Code 5293.  
When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of "good cause" include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a) (2004).  When a claimant fails to report 
for an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b) 
(2004).

As noted above, the veteran was scheduled for a VA 
examination for her service-connected lumbosacral 
intervertebral degenerative disc disease in March 2005.  This 
examination was scheduled in conjunction with her claim of 
entitlement to a rating in excess of 40 percent from 
September 13, 2001.  The veteran failed to report for the 
examination.  

It is clear that VA has the authority to schedule a VA 
examination and the veteran has an obligation to report for 
that examination.  Pursuant to 38 C.F.R. § 3.327(a) (2004), 
examinations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.

In the present case, there was ample reason for scheduling 
the veteran for another examination of her lumbosacral 
intervertebral degenerative disc disease.  Upon review of the 
evidence, the Board determined that additional evidentiary 
development in the form of another VA examination was 
required under the circumstances presented in this case as 
the regulations pertaining to spinal disorders were amended 
during the pendency of this appeal.  As such, the Board 
determined that in order for the veteran's disability to be 
evaluated under the new rating criteria listed in 38 C.F.R. § 
4.71a for spinal disorders, another examination was required.

There is no evidence which indicates that the veteran did not 
receive notice to report for the examination that was 
scheduled in March 2005.  A May 2005 supplemental statement 
of the case that was issued to the veteran notified of her 
failure to report for the scheduled examination.  She has not 
responded to that notification.  There is no evidence that 
the veteran was unaware of the examination or has shown good 
cause for not appearing at the scheduled examination.

The Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  The Ashley case 
specifically dealt with regularity of procedures at the 
Board.  In the absence of evidence to the contrary, it cannot 
be presumed that the veteran did not receive notice of the 
scheduled VA examination.

If the veteran moved without informing VA of her new address, 
the Court has stated that "[i]n the normal course of events, 
it is the burden of the veteran to keep the VA apprised of 
[her] whereabouts.  If [she] does not do so, there is no 
burden on the part of the VA to turn up heaven and earth to 
find [her]."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The veteran failed to report for the scheduled VA examination 
in March 2005.  No explanation has been offered and there is 
no evidence on file demonstrating that the veteran had any 
good cause for failing to report for examination of her 
lumbosacral intervertebral degenerative disc disease when VA 
requested.  The veteran has not contacted the Board asking 
that the examination be rescheduled.

While certain medical evidence is of record, it is 
insufficient to properly evaluate the veteran's claimed 
disability.  The evidence of record in no way serves as a 
substitute for the veteran's attendance at a VA examination.  
See 38 C.F.R. § 3.326(a) (2004).  The veteran, moreover, has 
furnished no other medical evidence which would serve as a 
viable substitute for the scheduled examination.  38 C.F.R. § 
3.326(b) (2004).  As such, the Board has not considered the 
revised criteria for spinal disorders dated in September 
2002. 






ORDER

An initial evaluation in excess of 10 percent for low back 
strain prior to September 13, 2001, is denied. 

A 40 percent disability rating for lumbosacral intervertebral 
degenerative disc disease from September 13, 2001, is 
granted. 

An evaluation in excess of 40 percent for lumbosacral 
intervertebral degenerative disc disease, from September 13, 
2001, is denied. 



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


